By JUDGE WHITE.
The only question raised in the case is, whether the Court below erred in permitting .one of the commissioners to prove, that a deposition taken in a neighboring county, under the act of 1824, a had been delivered seal , ed, &c. to the postmaster for transmission as the law directs. It is contended, that the act requires th- postmaster himself to certify that fact; and that as it is a statutory regulation, no other proof could legally have been admitted. We are of a different opinion. It is true; that as the method of procuring testimony by deposition is given by statute, all the essential steps prescribed to bring the parties resorting to this mode within its provisions, should appear to have been taken. But it would be an unwarrantable extension of this principle to apply it to the case under consideration. It is clear, that the oath of the commissioner was, in its nature, better evidence of the fact, that the depositions were duly sealed and delivered to the postmaster, than the mere certificate of that officer could have been. The statute admits such certificate, though not upon oath, for the convenience of the parties and the facilities of justice. But at the same time, as we *510conceive, it by no means excludes other evidence, andes-Pecially better evidence of the same fact. A Court must, and would be even better satisfied that depositions had been transmitted without alteration or interlineation, when it was proven by one of the commissioners who had taken them, that he had delivered them sealed at the post office, than when that fact appeared by the postmaster’s certificate alone. There would be no danger of his being deceived as to the identity, and if the party taking the deposition chooses to forego a convenience allowed him by the statute, or if by accident the postmaster fails to make the certificate, the other party ought not to object that the fact of the depositions having been sealed, &c. was more satisfactorily shewn by other evidence. Let the judgement be affirmed.

Acts 1324, p, 0-